LABRUM, J.,
This matter is before the court on defendant’s motion for a protective order to prevent the discovery of statements by defendant made to defendant’s insurance carrier.
The question at issue requires interpretation of Rule 4003.4 of the revised discovery rules of the Pennsylvania Rules of Civil Procedure.
Suit in this matter was commenced on June 28, 1978, for personal injuries sustained as a result of an accident. On April 16, 1979, plaintiffs counsel forwarded to the attorney for defendant a letter requesting defendant to produce records for inspection and photocopying pursuant to the recent amendment to the Rules of Civil Procedure. Defendant objected to the discovery regarding investigations, contents of the investigative file, and especially to statements given by defendant to his insurance company. Defense counsel stated that his objections were based on the attorney-client privilege, information obtained in anticipation of litigation, information as part of the attorney’s work product and information which is beyond the scope of the amended rules of discovery.